DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Jan. 10, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 2, 10, 11, 14, 15, 17, 19 and 20 had been canceled.

Allowable Subject Matter
2.	Claims 1, 3-9, 12, 13, 16, 18 and 21 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1, 3-9, 12, 13 and 21 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first voltage terminal configured to receive a supply voltage; a second voltage terminal configured to receive a ground voltage; an oscillator coupled to the first voltage terminal and to the second voltage terminal, the oscillator comprising: a current-starved ring oscillator core that includes a set of stages, wherein each stage of the stages includes: a first bias transistor; a second bias transistor, and a Schmitt trigger delay cell, wherein the Schmitt trigger delay cell has a load capacitance, a first switching threshold approximately equal to the supply voltage, and a second switching threshold approximately equal to the ground voltage, the Schmitt trigger delay cell comprising: a first terminal coupled to the first bias transistor; a second terminal coupled to the second voltage bias transistor; and an output  terminal; a first transistor and a second transistor coupled serially between the first terminal and the output terminal and having a first node therebetween; a third 

Claims 16 and 18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first voltage terminal configured to receive a supply voltage, a second voltage terminal configured to receive a ground voltage; and a current-starved ring oscillator that includes a set of stages, wherein each stage of the set of stages includes a Schmitt trigger delay cell having an input terminal and an output terminal and a load capacitance, wherein: the Schmitt trigger delay cell is coupled to a first bias transistor and to a second bias transistor, the Schmitt trigger delay cell is configured to receive a biasing current from the first bias transistor and the second bias transistor; the Schmitt trigger delay cell has a first input threshold approximately equal to the supply voltage and a second input threshold approximately equal to the ground voltage; the Schmitt trigger delay cell comprises: a first transistor and a second transistor coupled serially between the first bias transistor and the output terminal and having a first node therebetween; a third transistor coupled between the first node and the second voltage terminal; a fourth transistor and a fifth transistor coupled serially between the output terminal and the second bias transistor and having 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849